Case 4:18-cv-00140-HCM-LRL Document 59 Filed 09/30/19 Page 1 of 2 PageID# 1258



                      UNTED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                           Newport News Division
 JAMES T. PARKER, II and
 DEBRA L. PARKER,

              Plaintiffs,
 v.                                                       Civil Action No.: 4:18cv00140

 FREEDOM MORTGAGE
 CORPORATION, et al.,

              Defendants.

           PLAINTIFFS’ CONSENT MOTION FOR ENLARGEMENT
 OF TIME TO RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiffs James T. Parker, II and Debra L. Parker, by Counsel, move the Court to enlarge

 the time by which Plaintiffs are to file their opposition to Defendant Freedom Mortgage

 Corporation’s Motion for Summary Judgment (ECF 39). For the reasons set forth in the

 accompanying Memorandum of Law, the Court should grant the Motion.

 Dated: September 30, 2019.

                                                   Respectfully submitted,
                                                   PLAINTIFFS, et al.,

                                                           /s/
                                                   Leonard A. Bennett, Esq., VSB #37523
                                                   Craig C. Marchiando, Esq., VSB #89736
                                                   Elizabeth W. Hanes, Esq., VSB #75574
                                                   CONSUMER LITIGATION ASSOCIATES, P.C.
                                                   763 J. Clyde Morris Blvd., Ste. 1-A
                                                   Newport News, VA 23601
                                                   Telephone: (757) 930-3660
                                                   Facsimile: (757) 930-3662
                                                   Email: lenbennett@clalegal.com
                                                   Email: craig@clalegal.com
                                                   Email: elizabeth@clalegal.com

                                                   Counsel for Plaintiffs
Case 4:18-cv-00140-HCM-LRL Document 59 Filed 09/30/19 Page 2 of 2 PageID# 1259



                                  CERTIFICATE OF SERVICE
        I hereby certify that on this 30th day of September, 2019, I will electronically file the

 foregoing with the Clerk of the Court using the CM/ECF system, which will then send a

 notification of such filing (NEF) to all counsel of record.



                                                       /s/
                                               Leonard A. Bennett, Esq., VSB #37523
                                               CONSUMER LITIGATION ASSOCIATES, P.C.
                                               763 J. Clyde Morris Blvd., Ste. 1-A
                                               Newport News, VA 23601
                                               Telephone: (757) 930-3660
                                               Facsimile: (757) 930-3662
                                               Email: lenbennett@clalegal.com

                                               Counsel for Plaintiffs




                                                  2
